Exhibit 10.79

DYNAVAX TECHNOLOGIES CORPORATION

MANAGEMENT CONTINUITY AND SEVERANCE AGREEMENT

This Management Continuity and Severance Agreement (this “Agreement”) is made
and entered into by and between Eddie Gray (“Employee”), and Dynavax
Technologies Corporation, a Delaware corporation (the “Company” or “Dynavax”),
effective as of the date that Employee’s employment with Dynavax commences (the
“Effective Date”).

RECITALS

A. The Company entered into an employment offer letter agreement with Employee,
dated as of March 29, 2013 (the “Employment Agreement”), under which Employee
will, among other things, be employed as the Chief Executive Officer (“CEO”) of
the Company.

B. It is expected that another company may from time to time consider the
possibility of acquiring the Company or that a change in control may otherwise
occur, with or without the approval of the Company’s Board of Directors (the
“Board”). The Board recognizes that such consideration can be a distraction to
Employee and can cause Employee to consider alternative employment
opportunities. The Board has determined that it is in the best interests of the
Company to assure that the Company will have the continued dedication and
objectivity of the Employee, notwithstanding the possibility, threat, or
occurrence of a Change of Control (as defined below) of the Company.

C. The Board believes it is in the best interests of the Company to retain
Employee and provide incentives to Employee to continue in the service of the
Company.

D. The Board further believes that it is imperative to provide Employee with
certain benefits upon a termination of Employee’s employment or upon or in
connection with a Change of Control, which benefits are intended to provide
Employee with encouragement to remain with the Company.

In consideration of the mutual promises, covenants, and agreements contained
herein, and in consideration of the employment of Employee by the Company, the
parties hereto agree as follows:

 

  1. Term; At-Will Employment.

(a) This Agreement shall be effective as of the Effective Date and shall
terminate upon the earliest to occur of: (i) the date on which Employee ceases
to be employed by the Company, other than as a result of an Involuntary
Termination or a Change of Control Termination; and (ii) the date that all
obligations of the parties hereunder have been satisfied.

(b) The Company and Employee acknowledge that Employee’s employment is at-will,
as defined under applicable law, and that Employee’s employment with the Company



--------------------------------------------------------------------------------

may be terminated by either party at any time for any or no reason. If
Employee’s employment with the Company terminates for any reason, Employee shall
not be entitled to any payments, benefits, damages, award, or compensation other
than as provide in this Agreement, and as may otherwise be available in
accordance with the terms of the Company’s established employee plans and
written policies at the time of termination or as otherwise required by law.

 

  2. Benefits upon Termination of Employment.

(a) Termination for Cause. If Employee’s employment is terminated for Cause at
any time, then Employee shall not be entitled to receive payment of any
severance benefits. Employee will receive payment for all accrued but unpaid
salary as of the date of Employee’s termination of employment for Cause, and
Employee’s benefits will continue under the Company’s then-existing benefit
plans and policies to the extent provided by such plans and policies in effect
on the date of termination and applicable law. If the Company proposes to
terminate Employee’s employment for Cause, the Company shall provide written
notice to Employee setting forth the reasons for such termination and giving
Employee an opportunity to respond and to cure his conduct providing Cause for
termination (to the extent such reason is capable of cure) prior to the
effective date of termination, which shall be not less than thirty (30) calendar
days after Employee’s receipt of such notice. Notwithstanding the foregoing, if
Employee’s conduct providing Cause for termination is not capable of cure, the
Company need not provide advance notice of termination for Cause, and can
terminate Employee’s employment for Cause immediately upon written notice to
Employee setting forth the reasons for such termination.

(b) Other Terminations. If Employee’s employment ends as a result of death or
disability, or other than by reason of Involuntary Termination or Change of
Control Termination (each, as defined below), then Employee shall not be
entitled to receive payment of any severance benefits. Employee will receive
payment for accrued but unpaid salary as of the date of Employee’s termination
of employment, and Employee’s benefits will be continued under the Company’s
then-existing benefit plans and policies to the extent provided by such plans
and policies in effect on the date of termination and applicable law.

 

-2-



--------------------------------------------------------------------------------

(c) Involuntary Termination. In the event of an Involuntary Termination, subject
to (i) Employee’s execution, delivery and non-revocation of a general release of
all known and unknown claims in favor of the Company and other listed released
parties, in the form attached hereto as Exhibit A (a “Release”) within sixty
(60) days following the date of Employee’s Involuntary Termination,
(ii) Employee’s prompt resignation from the Board, and (iii) Employee’s
continued compliance with the Employee Proprietary Information and Inventions
Agreement between the Company and Employee (the “Proprietary Information
Agreement”) and any restrictive covenant agreements with the Company or any of
its affiliates, Employee shall be entitled to receive the following severance
benefits:

(i) cash severance equal to the sum of (A) twenty-four (24) months of Employee’s
then-current Base Salary (ignoring any reduction in Base Salary that forms the
basis for a resignation for Good Reason) and (B) 200% of Employee’s Annual
Target Bonus for the year of termination, which amount shall be payable, subject
to applicable tax withholdings and Section 10(m), in one lump sum on the first
payroll date to occur after the sixtieth (60th) day following the date of
Employee’s Involuntary Termination;

(ii) all outstanding equity awards (including but not limited to stock options
and restricted stock awards) (A) subject to time-based vesting criteria granted
to Employee under the Company’s 2011 Equity Incentive Plan (the “Equity Plan”),
and (B) that are held by Employee as of the date of Employee’s Involuntary
Termination, shall automatically accelerate and fully vest, effective as of the
date of such Involuntary Termination;

(iii) with respect to each option award granted to Employee under the Equity
Plan that is vested as of the date of Employee’s Involuntary Termination,
Employee shall have until the earlier of (A) the third anniversary of the date
of Employee’s Involuntary Termination and (B) the original term of the vested
option (subject to earlier termination in the event of a Corporate Transaction
(as defined in the Equity Plan) as may be provided under the Equity Plan) to
exercise Employee’s vested options. For the sake of clarity, in no event will
any vested option be exercisable beyond its original full term; and

(iv) if Employee is participating in the Company’s employee group health
insurance plans on the effective date of termination, and timely elects
continued coverage under federal COBRA continuation laws, or, if applicable,
state or local insurance laws (collectively, “COBRA”), the Company shall,
subject to Section 10(m), pay to Employee, on the first payroll date to occur
after the sixtieth (60th) day following the date of Employee’s Involuntary
Termination, a cash payment equal to the applicable COBRA premiums for the first
month of Employee’s COBRA coverage (including premiums for Employee and his
eligible dependents who have elected COBRA coverage) multiplied by twenty-four
(24), subject to applicable tax withholdings (such amount, the “Involuntary
Termination Lump Sum COBRA Cash Payment”). Employee may, but is not obligated
to, use such Involuntary Termination Lump Sum COBRA Cash Payment toward the cost
of COBRA premiums.

 

  3. Benefits upon (or in connection with) a Change of Control.

(a) In the event of a Change of Control, and subject to Employee’s continued
service with the Company through the date immediately prior to the closing of
such Change of Control, subject to Employee’s execution, delivery and
non-revocation of a Release not later than the effective date of the Change of
Control, all of Employee’s then-outstanding equity awards (including but not
limited to stock options and restricted stock awards) granted to Employee under
the Equity Plan shall automatically accelerate and fully vest as of immediately
prior to the effective time of such Change of Control.

 

-3-



--------------------------------------------------------------------------------

(b) If Employee incurs an Involuntary Termination on or within twenty-four
(24) months following the closing of a Change of Control (a “Change of Control
Termination”), subject to (i) Employee’s execution, delivery and non-revocation
of the Release not later than sixty (60) days following the date of such Change
of Control Termination, (ii) Employee’s prompt resignation from the Board, and
(iii) Employee’s continued compliance with the Proprietary Information Agreement
and any restrictive covenant agreements with the Company or any of its
affiliates, then Employee shall be entitled to receive the following severance
benefits:

(i) cash severance equal to the sum of (A) twenty-four (24) months of Employee’s
then-current Base Salary (ignoring any reduction in Base Salary that forms the
basis for a resignation for Good Reason) and (B) 200% of Employee’s Annual
Target Bonus for the year of termination, which amount shall be payable, subject
to applicable tax withholdings and Section 10(m), in a lump sum on the first
payroll date to occur after the sixtieth (60th) day following the date of
Employee’s Change of Control Termination;

(ii) all outstanding equity awards (including but not limited to stock options
and restricted stock awards) granted to Employee following the Change of Control
(A) subject to time-based vesting criteria granted to Employee under the Equity
Plan (or any equity plan of a successor company as a result of such Change of
Control) and (B) that are held by Employee as of the date of Employee’s Change
of Control Termination shall automatically accelerate and fully vest, effective
as of the date of such Change of Control Termination;

(iii) with respect to each option award granted to Employee under the Equity
Plan (or any equity plan of a successor company as a result of such Change of
Control) that is vested as of the date of Employee’s Change of Control
Termination, Employee shall have until the earlier of (A) the third anniversary
of the date of Employee’s Change of Control Termination, and (B) the original
term of the vested option (subject to earlier termination in the event of a
Corporate Transaction (as defined in the Equity Plan) as may be provided under
the Equity Plan) to exercise Employee’s vested options. For the sake of clarity,
in no event will any vested option be exercisable beyond its original full term;
and

(iv) if Employee is participating in the Company’s employee group health
insurance plans on the effective date of termination, and timely elects
continued coverage under COBRA, the Company shall, subject to Section 10(m), pay
to Employee, on the first payroll date to occur after the sixtieth (60th) day
following the date of Employee’s Change of Control Termination, a cash payment
equal to the applicable COBRA premiums for the first month of Employee’s COBRA
coverage (including premiums for Employee and his eligible dependents who have
elected COBRA coverage) multiplied by twenty-four (24), subject to applicable
tax withholdings (such amount, the “CoC Termination Lump Sum COBRA Cash
Payment”). Employee may, but is not obligated to, use such CoC Termination Lump
Sum COBRA Cash Payment toward the cost of COBRA premiums.

 

-4-



--------------------------------------------------------------------------------

4. No Duplication of Benefits. In no event shall Employee receive severance
benefits under both Section 2(c) and Section 3(b). For the avoidance of doubt,
in the event Employee is terminated for Cause, he resigns other than for Good
Reason, or his employment terminates due to his death or disability, Employee
will not be entitled to any of the benefits set forth in Section 2(c) or
Section 3(b).

5. Definition of Terms. The following capitalized terms referred to in this
Agreement shall have the following meanings:

(a) “Annual Target Bonus” shall mean the target annual incentive bonus that
Employee is eligible to earn with respect to the calendar year in which his
employment terminates, as determined by the Board in its discretion, provided
that, if no Annual Target Bonus is in effect for such year then the Annual
Target Bonus amount (for purposes of this Agreement only) shall be equal to
sixty percent (60%) of Employee’s Base Salary.

(b) “Base Salary” shall mean the annual base salary paid to Employee, which for
the avoidance of doubt shall initially be equal to $500,000 per year.

(c) “Change of Control” shall mean the occurrence of any of the following
events:

(i) Change of Ownership. Any “Person” (as such term is used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, as amended) is or becomes the
“Beneficial Owner” (as defined in Rule 13d-3 under said Act), directly or
indirectly, of securities of the Company representing 50% or more of the total
voting power represented by the Company’s then-outstanding voting securities; or

(ii) Merger/Sale of Assets. In the event of (x) a merger, acquisition or
consolidation of the Company, whether or not approved by the Board, other than a
merger, acquisition or consolidation which would result in the voting securities
of the Company outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity) at least 50% of the total voting power represented by the
voting securities of the Company or such surviving entity outstanding
immediately after such merger or consolidation; or (y) the sale or disposition
by the Company of all or substantially all of the Company’s assets.

Notwithstanding the foregoing, to the extent required for compliance with
Section 409A of the Code, in no event will a Change of Control be deemed to have
occurred if such transaction is not also a “change in the ownership or effective
control of” the Company or “a change in the ownership of a substantial portion
of the assets of” the Company as determined under Treasury Regulations
Section 1.409A-3(i)(5) (without regard to any alternative definition
thereunder).

 

-5-



--------------------------------------------------------------------------------

(d) “Cause” shall mean: (i) gross negligence or willful misconduct in the
performance of Employee’s duties to the Company (or any successor corporation),
where such gross negligence or willful misconduct has resulted or is reasonably
likely to result in substantial and material damage to the Company (or any
successor corporation) and its subsidiaries taken as a whole; (ii) repeated
unexplained or unjustified absence from the Company (or any successor
corporation); (iii) a material and willful violation of any federal or state law
(other than misdemeanor traffic violations) that has resulted or is reasonably
likely to result in substantial and material damage to the Company (or any
successor corporation) and its subsidiaries taken as a whole; (iv) commission of
any act of fraud with respect to the Company (or any successor corporation) that
is material and significant; or (v) conviction of a felony or a crime involving
moral turpitude causing material harm to the standing and reputation of the
Company (or any successor corporation), in each case as determined in good faith
by the Board (or the board of directors of any successor corporation).

(e) “Code” means the Internal Revenue Code of 1986, as amended.

(f) “Good Reason” shall mean Employee’s resignation from all employment
positions he then holds with the Company (or any successor corporation) and its
affiliates as a result of:

(i) a material reduction or change in Employee’s job duties, responsibilities,
and requirements inconsistent with the Employee’s position with the Company (or
any successor corporation) and Employee’s prior duties, responsibilities, and
requirements;

(ii) a requirement that Employee report to a corporate officer or employee
rather than the Board (or the board of directors of any successor corporation);

(iii) a material reduction of Employee’s Base Salary or Annual Target Bonus
opportunity (other than in connection with a general decrease in base salary or
annual target bonus opportunity for most officers of the Company or any
successor corporation);

(iv) a requirement that Employee relocate to a facility or location that
increases Employee’s one-way commute by more than thirty-five (35) miles; or

(v) any other action that constitutes a material breach by the Company (or any
successor thereto) of this Agreement.

Notwithstanding the foregoing, Good Reason shall only exist if: (x) Employee
provides written notice to the Company (or any successor corporation) of the
existence of the condition that forms the basis for such resignation for Good
Reason within ninety (90) days following its initial existence; (y) upon such
notice, the Company (or any successor corporation) does not cure such condition
within thirty (30) days thereafter to the reasonable

 

-6-



--------------------------------------------------------------------------------

satisfaction of Employee; and (z) Employee’s resignation occurs not later than
one hundred eighty (180) days after the occurrence of the condition giving rise
to the right to resign for Good Reason.

(g) “Involuntary Termination” shall mean a termination of Employee’s employment
with the Company (or any successor corporation) and its affiliates in any case
as a result of either: (i) a termination by the Company (or any successor
corporation) without Cause and other than as a result of Employee’s death or
disability; or (ii) Employee’s resignation for Good Reason.

6. Conflicts. Employee represents that his performance of all the terms of this
Agreement will not breach any other agreement to which Employee is a party.
Employee has not entered, and will not during the term of this Agreement enter,
into any oral or written agreement in conflict with any of the provisions of
this Agreement. Employee further represents that he is entering into or has
entered into an employment relationship with the Company of his own free will
and that he has not been solicited as an employee in any way by the Company.

7. Successors. Any successor to the Company (whether direct or indirect and
whether by purchase, lease, merger, consolidation, liquidation, or otherwise) to
all or substantially all of the Company’s business and/or assets shall assume
the obligations under this Agreement and agree expressly to perform the
obligations under this Agreement in the same manner and to the same extent as
the Company would be required to perform such obligations in the absence of a
succession. The terms of this Agreement and all of Employee’s rights hereunder
and thereunder shall inure to the benefit of, and be enforceable by, Employee’s
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees, and legatees.

8. Notice. Notices and all other communications contemplated by this Agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered or when mailed by U.S. registered or certified mail, return receipt
requested and postage prepaid. Mailed notices to Employee shall be addressed to
Employee at the home address that Employee most recently communicated to the
Company in writing. In the case of the Company, mailed notices shall be
addressed to its corporate headquarters, and all notices shall be directed to
the attention of its Secretary.

 

  9. Parachute Payments.

(a) If any payment or benefit Employee would receive from the Company or
otherwise in connection with a Change of Control or other similar transaction
(“Payment”) would (i) constitute a “parachute payment” within the meaning of
Section 280G of the Code, and (ii) but for this sentence, be subject to the
excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then such
Payment shall be equal to the Reduced Amount. The “Reduced Amount” shall be
either (x) the largest portion of the Payment that would result in no portion of

 

-7-



--------------------------------------------------------------------------------

the Payment being subject to the Excise Tax, or (y) the largest portion, up to
and including the total, of the Payment, whichever amount ((x) or (y)), after
taking into account all applicable federal, state and local employment taxes,
income taxes, and the Excise Tax (all computed at the highest applicable
marginal rate), results in Employee’s receipt of the greatest economic benefit
notwithstanding that all or some portion of the Payment may be subject to the
Excise Tax. If a Reduced Amount will give rise to the greater after tax benefit,
the reduction in the Payments shall occur in the following order: (a) reduction
of cash payments; (b) cancellation of accelerated vesting of equity awards other
than stock options; (c) cancellation of accelerated vesting of stock options;
and (d) reduction of other benefits paid to Employee. Within any such category
of payments and benefits (that is, (a), (b), (c) or (d)), a reduction shall
occur first with respect to amounts that are not “deferred compensation” within
the meaning of Section 409A and then with respect to amounts that are. In the
event that acceleration of compensation from Employee’s equity awards is to be
reduced, such acceleration of vesting shall be canceled, subject to the
immediately preceding sentence, in the reverse order of the date of grant.

(b) The independent registered public accounting firm engaged by the Company for
general audit purposes as of the day prior to the effective date of the event
described in Section 280G(b)(2)(A)(i) of the Code shall perform the foregoing
calculations. If the independent registered public accounting firm so engaged by
the Company is serving as accountant or auditor for the individual, entity or
group effectuating such event, the Company shall appoint a nationally recognized
independent registered public accounting firm to make the determinations
required hereunder. The Company shall bear all expenses with respect to the
determinations by such independent registered public accounting firm required to
be made hereunder. The independent registered public accounting firm engaged to
make the determinations hereunder shall provide its calculations, together with
detailed supporting documentation, to the Company and Employee within thirty
(30) calendar days after the date on which Employee’s right to a Payment is
triggered (if requested at that time by the Company or Employee) or such other
time as reasonably requested by the Company or Employee. Any good faith
determinations of the independent registered public accounting firm made
hereunder shall be final, binding and conclusive upon the Company and Employee.

 

  10. Miscellaneous Provisions.

(a) No Duty to Mitigate. Employee shall not be required to mitigate the amount
of any payment contemplated by this Agreement (whether by seeking new employment
or in any other manner), nor shall any such payment be reduced by any earnings
that Employee may receive from any other source.

(b) Waiver. No provision of this Agreement shall be modified, waived, or
discharged unless the modification, waiver, or discharge is agreed to in writing
and signed by Employee and by an authorized officer of the Company (other than
Employee) or any successor corporation. No waiver by either party of any breach
of, or of compliance with, any condition or provision of this Agreement by the
other party shall be considered a waiver of any other condition or provision or
of the same condition or provision at another time.

 

-8-



--------------------------------------------------------------------------------

(c) Entire Agreement. This Agreement (including Exhibit A), together with the
Employment Agreement and the Proprietary Inventions Agreement, constitute the
entire agreement between Employee and the Company with regard to this subject
matter and is the complete, final, and exclusive embodiment of the parties’
agreement with regard to this subject matter. No agreements, representations, or
understandings (whether oral or written and whether expressed or implied) which
are not expressly set forth in this Agreement have been made or entered into by
either party with respect to the subject matter hereof. This Agreement may not
be modified or amended in any way except by a written agreement executed by
Employee and a duly authorized member of the Board.

(d) Choice of Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of California without
reference to conflict of laws provisions.

(e) Severability. If any term or provision of this Agreement or the application
thereof to any circumstance shall, in any jurisdiction and to any extent, be
invalid or unenforceable, such term or provision shall be ineffective as to such
jurisdiction to the extent of such invalidity or unenforceability without
invalidating or rendering unenforceable the remaining terms and provisions of
this Agreement or the application of such terms and provisions to circumstances
other than those as to which it is held invalid or unenforceable, and a suitable
and equitable term or provision shall be substituted therefore to carry out,
insofar as may be valid and enforceable, the intent and purpose of the invalid
or unenforceable term or provision.

(f) Arbitration. Any dispute or controversy arising under or in connection with
this Agreement will be subject to the dispute resolution terms set forth in the
Employment Agreement.

(g) Legal Fees and Expenses. The parties shall each bear their own expenses,
legal fees, and other fees incurred in connection with this Agreement. This
means the Company pays its own legal fees in connection with this Agreement and
the Employee is responsible for his own legal fees in connection with this
Agreement. However, the arbitrator may award legal fees and expenses in
connection with any arbitration concerning this Agreement, as deemed appropriate
by such arbitrator.

(h) No Assignment of Benefits. The rights of any person to payments or benefits
under this Agreement shall not be made subject to option or assignment, either
by voluntary or involuntary assignment or by operation of law, including
(without limitation) bankruptcy, garnishment, attachment, or other creditor’s
process, and any action in violation of this Section 10(h) shall be void.

 

-9-



--------------------------------------------------------------------------------

(i) Employment Taxes. All payments made pursuant to this Agreement will be
subject to withholding of applicable income and employment taxes.

(j) Assignment by Company. The Company may assign its rights under this
Agreement to an affiliate, and an affiliate may assign its rights under this
Agreement to another affiliate of the Company or to the Company; provided,
however, that such assignee is the employer of the Employee. In the case of any
such assignment, the term “Company” when used in a section of this Agreement
shall mean the corporation that actually employs the Employee except that the
term “Company” shall continue to mean Dynavax Technologies Corporation with
regard to the definition of a Change of Control.

(k) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together will constitute one and
the same instrument.

(l) Headings. The headings of the Sections hereof are provided for convenience
only and are not to serve as a basis for interpretation or construction, and
shall not constitute a part, of this Agreement.

(m) Application of Section 409A.

(i) The intent of the parties is that payments and benefit under this Agreement
comply with or be exempt from Section 409A of the Code and the regulations and
guidance promulgated thereunder (collectively, “Section 409A”) and, accordingly,
to the maximum extent permitted, this Agreement shall be interpreted to be in
compliance therewith. To the extent that any provision hereof is modified in
order to comply with or be exempt from Section 409A, such modification shall be
made in good faith and shall, to the maximum extent reasonably possible,
maintain the original intent and economic benefit to Employee and the Company of
the applicable provision without violating the provisions of Section 409A.

(ii)(A) All expenses or other reimbursements as provided herein shall be payable
in accordance with the Company’s policies in effect from time to time, but in
any event shall be made on or prior to the last day of the taxable year
following the taxable year in which such expenses were incurred by Employee;
(B) no such reimbursement or expenses eligible for reimbursement in any taxable
year shall in any way affect the expenses eligible for reimbursement in any
other taxable year; and (C) the right to reimbursement or in-kind benefits shall
not be subject to liquidation or exchanged for another benefit.

(iii) For purposes of Section 409A, Employee’s right to receive any installment
payments pursuant to this Agreement shall be treated as a right to receive a
series of separate and distinct payments. Whenever a payment under this
Agreement specifies a payment period with reference to a number of days (e.g.,
“payment shall be made within thirty days following the date of termination”),
the actual date of payment within the specified period shall be within the sole
discretion of the Company.

 

-10-



--------------------------------------------------------------------------------

(iv) A termination of employment shall not be deemed to have occurred for
purposes of this Agreement providing or the payment of any amounts or benefits
that are considered nonqualified deferred compensation under Section 409A upon
or following a termination of employment, unless such termination is also a
“separation from service” within the meaning of Section 409A and the payment
thereof prior to a “separation from service” would violate Section 409A. For
purposes of any such provision of this Agreement relating to any such payments
or benefits, references to a “termination,” “termination of employment” or like
terms shall mean “separation from service.” If Employee is deemed on the date of
termination to be a “specified employee” within the meaning of that term under
Section 409A(a)(2)(B), then, notwithstanding any other provision herein, with
regard to any payment or the provision of any benefit that is considered
nonqualified deferred compensation under Section 409A payable on account of a
“separation from service,” such payment or benefit shall not be made or provided
prior to the date which is the earlier of (A) the expiration of the six-month
period measured from the date of such “separation from service” of Employee, and
(B) the date of Employee’s death (the “Delay Period”). Upon the expiration of
the Delay Period, all payments and benefits delayed pursuant to this
Section 10(l)(iv) (whether they would have otherwise been payable in a single
lump sum or in installments in the absence of such delay) shall be paid or
reimbursed to Employee in a lump sum on the first business day following the
Delay Period, and any remaining payments and benefits due under this Agreement
shall be paid or provided in accordance with the normal payment dates specified
for them herein.

(v) Nothing contained in this Agreement shall constitute any representation or
warranty by the Company regarding compliance with Section 409A. Subject to the
above provisions of this Section 10(l), (i) the Company has no obligation to
take any action to prevent the assessment of any additional income tax, interest
or penalties under Section 409A on any person and (ii) the Company, its
subsidiaries and affiliates, and each of their employees and representatives
shall not have any liability to Employee with respect thereto.

[Signatures Follow]

 

-11-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have entered into this Agreement to be effective
as of the Effective Date.

 

DYNAVAX TECHNOLOGIES CORPORATION By:  

/s/ Daniel Kisner M.D.

Name:         Daniel Kisner, M.D. Title:   Director EMPLOYEE

/s/ Eddie Gray

Eddie Gray

Exhibit A – Separation Date Release

 

-12-



--------------------------------------------------------------------------------

EXHIBIT A

SEPARATION DATE RELEASE

As required by the Management Continuity and Severance Agreement (the
“Agreement”) between me and Dynavax Technologies Corporation, a Delaware
corporation (the “Company” or “Dynavax”), and in exchange for certain
consideration to be provided to me under the Agreement in certain circumstances
following the commencement of my employment with the Company, as specified in
the Agreement, I hereby provide the following Separation Date Release (the
“Release”).

1. I hereby generally and completely release the Company, its parent and
subsidiary entities, and their respective directors, officers, employees,
shareholders, partners, agents, attorneys, predecessors, successors, insurers,
affiliates, and assigns (the “Released Parties”) of and from any and all claims,
liabilities and obligations, both known and unknown, that arise out of or are in
any way related to events, acts, conduct, or omissions occurring at any time
prior to and including the date I sign this Release. The Released Claims include
the following: (i) all claims arising out of or in any way related to my
employment or the termination of that employment; (ii) all claims related to my
compensation or benefits, including salary, overtime, bonuses, commissions,
vacation pay, paid time off, expense reimbursements, severance pay, carried
interest, fringe benefits, stock, stock options, or any other equity or
ownership interests in the Company; (iii) all claims for breach of contract,
wrongful termination, and breach of the implied covenant of good faith and fair
dealing; (iv) all tort claims, including claims for fraud, defamation, emotional
distress, and discharge in violation of public policy; and (v) all federal,
state, and local statutory claims, including claims for discrimination,
harassment, retaliation, attorneys’ fees, or other claims arising under the
federal Civil Rights Act of 1964 (as amended), the federal Americans with
Disabilities Act of 1990, the federal Age Discrimination in Employment Act (as
amended) (“ADEA”), the California Labor Code (as amended), and the California
Fair Employment and Housing Act (as amended).

2. Notwithstanding the foregoing, the following are not included in the Released
Claims (the “Excluded Claims”): (i) any rights or claims for indemnification I
may have pursuant to any fully executed indemnification agreement with the
Company to which I am a party or under applicable law; (ii) any rights or claims
which are not waivable as a matter of law; and (iii) any claims for breach of
the Agreement arising after the date that I sign this Release. In addition,
nothing in this Release prevents me from filing, cooperating with, or
participating in any proceeding before the Equal Employment Opportunity
Commission, the Department of Labor, the California Fair Employment and Housing
Commission, or any other government agency, except that I acknowledge and agree
that I hereby waive my right to any monetary benefits in connection with any
such claim, charge or proceeding. I represent and warrant that, other than the
Excluded Claims, I am not aware of any claims I have or might have against any
of the Released Parties that are not included in the Released Claims.

 

A-1



--------------------------------------------------------------------------------

3. I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA, and that the consideration given for the
waiver and release in the preceding paragraph is in addition to anything of
value to which I am already entitled. I further acknowledge that I have been
advised by this writing that: (i) my waiver and release do not apply to any
rights or claims that may arise after the date I sign this Release; (ii) I
should consult with an attorney prior to signing this Release (although I may
choose voluntarily not to do so); (iii) I have at least twenty-one (21) days to
consider this Release (although I may choose voluntarily to sign it earlier);
(iv) I have seven (7) days following the date I sign this Release to revoke it
by providing written notice of revocation to the Chairman of the Company’s Board
of Directors; and (v) this Release will not be effective until the date upon
which the revocation period has expired, which will be the eighth calendar day
after the date I sign it if I do not revoke it (the “Effective Date”).

4. In giving the releases set forth in this Release, I acknowledge that I have
read and understand Section 1542 of the California Civil Code which reads as
follows: “A general release does not extend to claims which the creditor does
not know or suspect to exist in his or her favor at the time of executing the
release, which if known by him or her must have materially affected his or her
settlement with the debtor.” I hereby expressly waive and relinquish all rights
and benefits under that section and any law or legal principle of similar effect
in any jurisdiction with respect to my release of claims herein, including but
not limited to the release of claims unknown to me at present.

5. I hereby represent that I have been paid all compensation owed and for all
hours worked, I have received all the leave and leave benefits and protections
for which I am eligible pursuant to applicable laws or otherwise, and I have not
suffered any on-the-job injury or illness for which I have not already filed a
workers’ compensation claim.

6. I further agree: (i) not to disparage the Company, or any of the other
Released Parties, in any manner likely to be harmful to its or their business,
business reputation, or personal reputation (although I may respond accurately
and fully to any request for information as required by legal process); (ii) not
to voluntarily (except in response to legal compulsion) assist any third party
in bringing or pursuing any proposed or pending litigation, arbitration,
administrative claim or other formal proceeding against the Company, its parent
or subsidiary entities, affiliates, officers, directors, employees or agents;
(iii) to reasonably cooperate with the Company, by voluntarily (without legal
compulsion) providing accurate and complete information, in connection with the
Company’s actual or contemplated defense, prosecution, or investigation of any
claims or demands by or against third parties, or other matters, arising from
events, acts, or failures to act that occurred during the period of my
employment by the Company; and (iv) for a period of twelve (12) months after the
termination of my employment, I will not, directly or indirectly, whether on my
own behalf or on behalf of another party, solicit, induce, or attempt to solicit
or induce, any employee, consultant or contractor of the Company to terminate or
reduce an employment or other contractual relationship with the Company.

 

A-2



--------------------------------------------------------------------------------

REVIEWED, UNDERSTOOD, AND AGREED:

/s/ Eddie Gray

Eddie Gray April 3, 2013 Date

 

A-3